 In theMatter of THE WESTERN UNION TELEGRAPHCOMPANYandCoM-MERCIAL TELEGRAPHERS' UNIONCase No. R-1,06,0.-Decided August 2, 1942Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord any labor organization recognition until certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:all commercial, traffic, and plantdepartment employees in the offices located in the Fifth District of the LakeDivision of the Company, with specified inclusions and exclusions.Mr. Edward C. Ziesel,of Chicago, Ill.; for the Company.Mr. Hugh C.,McKeno y,of Washington, D. C., for the C. T. U.Mr. Dick Cardamone,of Chicago, Ill., for the A. C. A.Mr. Louis,Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Commercial Telegraphers' Union, hereincalled the C. T. U., alleging that a question affecting commerce hadarisen concerning the representation of employees of The WesternUnion Telegraph Company, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Harold A. Cranefield, Trial Examiner. Said hearingwas held at Detroit, Michigan, on July 22, 1942.The Company, theC. T. U., and American Communications Association, herein calledthe A. C. A., appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings,made at the hearing are free from prejudicial error and arehereby affirmed.On July 28 and August 4, 1942, respectively, the A. C. A. and theC. T. U. filed briefs which the Board has considered.Upon , the ,entire record in the case, the Board makes, the following :43 N.'L. R. B., No. 86.'s03 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications: In the operation of its national andinternational communications system, the Company owns and/or oper-ates 210,311 miles of pole lines, 4,082 miles of land line cable, 1,878,197miles of wire, 30,312 nautical miles of ocean cable, and 19,140 telegraphoffices.At' the close of 1941, the Company employed approximately52,000 persons.We are here concerned with the Fifth District of theLake Division of the Company, comprising the lower peninsula of theState of Michigan.IT.THE ORGANIZATIONS INVOLVEDCommercial Telegraphers' Union -is a, labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.American Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization as ex-clusive representative of its employees until such time as the Boarddetermines the appropriate bargaining agency or agencies....The A. C. A. has an exclusive contract with the Company cover-ing the employees at the Kalamazoo, Michigan, office of the Com-pany.Kalamazoo is a non-functional office and is part of the unitfound appropriate hereinafter.The A. C. A. stated at the hearingthat it agreed that the employees at Kalamazoo do not constitute anappropriate unit and that it ,was waiving its contract covering them.A statement of the Regional Director, introduced into evidenceduring the hearing,; indicates that-the C. T. U. represents a substan-tialnumber of employees in the, unit hereinafter found to beappropriate.'-1The Regional Director reported that the C.T.U. presented 125 -authorization cardsbearing apparently genuine signatures of persons whose names appear,on the Company'spay roll of May 18, 1942.There are approximately 375 employees in the unit hereinafterfound to be appropriate.The A. C. A. presented 21 membership cards bearing apparentlygenuine signatures of persons whose names appear on the May 18,1942, pay roll. THE WESTERN UNION TELEGRAPH COMPANY605W.e'find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-Labor Relations Act.IV. THE APPROPRIATE UNITAll parties agree, and we find, that commercial, traffic, and plantdepartment employees in the Fifth District of the Lake Division ofthe Company, constitute a unit appropriate for the purposes ofcollective bargaining.All parties further agree, and we find, that employees in divisionalcities, district superintendents, district managers, district sales man-agers,managers and chief operators at functional offices, and chiefclerks in superintendents' offices, should be excluded from the unit.Question arose at the hearing with respect to the disposition to bemade of managers of six non-functional offices and M. B. Craig.Managers:These employees are managers of the six largest non-functional district offices throughout the Fifth District of the LakeDivision of the Company.The Company and the A. C. A. ask thatthese employees, be excluded on the ground that they represent themanagement, and the C. T. U. asks that'they be included.Althoughit appears that these managers have some authority over as manyas 18 employees they, as well as the other employees at the district-offices,offices, are under the supervision of a district superintendent. Inaccordance with, our practice in other cases, we find that all managersof non-functional district offices in the Fifth District of the LakeDivision of the Company should be included in the unit.2M. B. Craigis classified by the Company as maintenance foreman.The Company and the C. T. U. request that he be excluded from theunit and the A. C. A. takes no,position. Employees performingthe -same duties as, Craig have consistently been- excluded from, theunits in other cases involving the Company.We shall exclude Craigfrom the unit.We find that all commercial, traffic, and plant department em-ployees in the offices located in the Fifth District of the Lake Divisionof the Company, including managers at non-functional offices, butexcluding district superintendents, district managers, district 'salesmanagers, chief clerks in superintendents' offices, managers and chiefoperators at functional offices, employees in 'divisional' cities, and2 SeeMatter of The Western Union Telegraph CompanyandTelegraph Workers Fed-eral Labor Union#22679,District No. 1 Chapter, affiliated with A. F. of L.,38 N. L. R. B.1386;Matter of The Western,Union Telegraph CompanyandFederal Labor Union 22671,Norfolk,Va.Chapter, affiliated with A. F. of L.,38 N. L. R. B. 492. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDM. B. Craig, constitute a unit appropriate for the purposes of col-lective bargaining,within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees-in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The A.C. A. requests that,it be given a place on the ballot.TheC. T. U. opposes the request.As pointed out above the A. C. A. hassome members among the employees in the unit and has a contractcovering others.We shall grant its request..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, 'and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with'The WesternUnion Telegraph Company,an, election by secret ballot,shall beconducted as early as possible,but not later than thirty(30) daysfrom the date of this Directionunder the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including any such employees who did notwork during said pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily laid off, but excluding any who have since quit orbeen discharged for cause,to determine whether they desire to berepresented by Commercial Telegraphers'Union, affiliated with theAmerican Federation of Labor, or by American CommunicationsAssociation,affiliated with the Congress of Industrial Organiza-,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.